MARTIN, Judge.
Defendant first contends that it was error for the court to deny his motion to dismiss made at the close of all the evidence. He argues that the evidence was legally insufficient to support a finding that the blow allegedly struck by defendant proximately caused Jenkins’ death. We disagree.
*659The question presented by a motion to dismiss in a criminal case is whether there is substantial evidence of each element of the offense charged. State v. Brown, 310 N.C. 563, 313 S.E. 2d 585 (1984). This standard is consistent with the federal standard enunciated in Jackson v. Virginia, 443 U.S. 307, 61 L.Ed. 2d 560, 99 S.Ct. 2781, reh’g denied, 444 U.S. 890, 62 L.Ed. 2d 126, 100 S.Ct. 195 (1979), and urged upon us in this case by defendant. Id. In ruling upon the motion, the trial judge must consider the evidence in the light most favorable to the State and give the State the benefit of every reasonable inference which may be drawn therefrom. State v. Powell, 299 N.C. 95, 261 S.E. 2d 114 (1980). Conflicts in the evidence merely create issues for the jury and do not warrant dismissal of the charges. State v. Smith, 291 N.C. 505, 231 S.E. 2d 663 (1977).
In the present case it is true, as defendant argues, that the opinions of the several medical expert witnesses differed as to the cause of the subarachnoid hemorrhage from which Jenkins’ death resulted. However, the evidence tending to show that defendant struck Jenkins with the iron bar, that Jenkins fell immediately and was rendered unconscious and went into cardiac arrest, together with the testimony of the State’s pathologist that Jenkins’ death was caused by the subarachnoid hemorrhage which in his opinion, was produced by trauma, is sufficiently substantial evidence on the issue of proximate cause to warrant submission of the case to the jury. See State v. Luther, 285 N.C. 570, 206 S.E. 2d 238 (1974).
By his other assignment of error, defendant contends that the trial court erroneously permitted the prosecutor to elicit testimony from a defense witness, James Edward Stokes, that he had obtained a warrant against defendant for assaulting him with a shotgun on the same day defendant assaulted Jenkins. Defendant contends that the evidence tended to show that he has a violent disposition, negating his claim of self-defense. He argues that the prejudicial effect of the evidence so outweighs its probative value that it should have been excluded pursuant to G.S. 8C-1, Rule 403.
Stokes gave testimony for defendant tending to support defendant’s claim of self-defense. On cross-examination, the prosecutor asked Stokes if he had, on the same date, made a sworn *660statement to a magistrate in order to cause a warrant to issue against defendant for assault with a shotgun. Defendant’s objection was overruled. Stokes admitted having made the statement to the magistrate, but denied that defendant had assaulted him. He claimed that he made the sworn statement to the magistrate because he was angry with defendant. The trial court limited the jury’s consideration of the challenged testimony to the issue of Stokes’ credibility.
G.S. 8C-1, Rule 611(b) permits cross-examination of a witness “on any matter relevant to any issue in the case, including credibility.” Rule 608(b) permits cross-examination of a witness as to specific instances of his conduct, if probative of truthfulness or untruthfulness, for the purpose of attacking or supporting his credibility. A specific instance of false swearing is clearly probative of untruthfulness. Thus, it was permissible for the prosecutor to impeach and cast doubt upon Stokes’ other testimony by cross-examining Stokes concerning his false statement under oath to the magistrate. See State v. Gallagher, 313 N.C. 132, 326 S.E. 2d 873 (1985).
Furthermore, we cannot agree with defendant’s assertion that the prejudicial effect of this evidence outweighed its probative value. Stokes admitted that his claim as to defendant’s violent conduct on the day in question was false. Especially considering that a limiting instruction was given by the court, we perceive no reasonable possibility that a different result might have been reached if the evidence had not been admitted. See State v. Gallagher, supra; G.S. 15A-1443(a).
No error.
Judges COZORT and ORR concur.